Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 27, 2017

                                     No. 04-16-00559-CR

                                    Stanley Foster BAKER,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 15-1755-CR-A
                         Honorable W.C. Kirkendall, Judge Presiding

                                        ORDER
        Appellant’s brief was due on October 20, 2017. Five days later, after no brief or motion
for extension of time to file the brief as filed, we ordered Appellant’s court-appointed attorney
Chris Iles to file the brief not later than November 6, 2017.
        On October 25, 2017, Appellant filed the brief and a motion for extension of time to file
the brief. The motion is granted; Appellant’s brief is deemed timely filed.
       The State’s brief is due on November 27, 2017.

                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of October, 2017.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court